Cook, J.,
delivered the opinion of the court.
In response to the suggestion of error, we wish to withdraw this expression from the opinion dismissing this appeal, viz.: “The granting of the nonsuit was a matter addressed to the discretion of the trial judge.” Plaintiff, as a matter of right, may suffer a voluntary nonsuit at any time “before the jury retire to consider their verdict,” and the trial court has no discretion in the premises. Before the jury retired to consider their verdict in the present case, plaintiff' elected to take a nonsuit, and that ended the matter; the plaintiff’s case then on trial was dismissed, and defendant has no right to complain.

Suggestion of error overruled.